

Exhibit 10.2
PLEXUS CORP.
RESTRICTED STOCK UNIT AGREEMENT
TO:
«FIRST_NAME» «LAST_NAME»

DATE:
«DATE»

In order to provide additional incentive through stock ownership for certain
officers and key employees of Plexus Corp. (the "Corporation") and its
subsidiaries, you (the "Grantee") are hereby granted a restricted stock unit
award ("Award") effective as of ________________ (the "Grant Date"). This Award
is subject to the terms and conditions set forth in this Agreement and in the
Plexus Corp. 2016 Omnibus Incentive Plan (the "Plan"), the terms of which are
incorporated herein by reference. Any capitalized term used but not defined
herein has the meaning set forth in the Plan.
1.
NUMBER OF UNITS

This Award applies to _________ shares of the Corporation’s Common Stock, $.01
par value (the "Restricted Stock Units"). The Restricted Stock Units granted
under this Agreement are units that will be reflected in a book account
maintained by the Corporation until they become vested or have been forfeited.
2.
VESTING REQUIREMENTS

[One of the following alternatives shall be designated. If no alternative is
designated, Alternative 1 shall apply]:
¨    Alternative 1: This Award shall become 100% vested on ______________,
______.


¨    Alternative 2: This Award shall become vested in accordance with the
schedule established by the Compensation and Leadership Development Committee of
the Board (the "Committee") at the time of grant and set forth below:
___________________________________________________________________________________________________________________________________________________________.


Notwithstanding the foregoing, the Award shall fully vest upon a Change in
Control, as defined in the Plan.
3.
RESTRICTED PERIOD

The period of time during which the Restricted Stock Units are forfeitable is
referred to as the "Restricted Period." If your employment with the Corporation
or one of its subsidiaries terminates during the Restricted Period for any
reason, then the unvested portion of the Award will be forfeited on the date of
such termination of employment. However, if you continue to provide services to
the Corporation following your termination of employment, the Committee, in its
sole and complete discretion, may treat such period of service as employment
with the Corporation for purposes of this Restricted Stock Unit Agreement.
4.
RIGHTS DURING RESTRICTED PERIOD

During the Restricted Period, you will not have any right to vote the Restricted
Stock Units or to receive credit for cash dividends. You will not be deemed a
stockholder of the Corporation with respect to any of the Restricted Stock
Units. The Restricted Stock Units may not be sold, assigned, transferred,
pledged, encumbered or otherwise disposed of prior to vesting.
5.
SETTLEMENT OF RESTRICTED STOCK UNITS

As soon as practicable after the Restricted Stock Units become vested, the
Corporation shall issue to you one share of Common Stock for each Restricted
Stock Unit which becomes vested.





--------------------------------------------------------------------------------




6.
TAX WITHHOLDING

The Corporation shall have the power and right to deduct or withhold, or require
you to remit to the Corporation, an amount sufficient to satisfy Federal, state
and local taxes required by law to be withheld with respect to issuance of
shares under this Agreement. You may make a written election, subject to the
approval of the Committee, to have the Corporation hold back from the shares to
be issued, shares of Common Stock, the Fair Market Value of which is to be
applied to your withholding obligations.
7.
TRANSFER RESTRICTIONS AFTER VESTING

Under applicable securities laws, you may not be able to sell any shares for a
period of time after vesting, and you must comply with the Corporation’s Insider
Trading Policy. The Corporation’s counsel should be consulted on your ability to
sell your shares under the 1934 Act.
8.
NO EMPLOYMENT AGREEMENT INTENDED

Neither the establishment of, nor the awarding of Awards under this Plan shall
be construed to create a contract of employment between you and the Corporation
or its subsidiaries; nor does it give you the right to continue in the
employment of the Corporation or its subsidiaries or limit in any way the right
of the Corporation or its subsidiaries to discharge you at any time and without
notice, with or without cause, or to any benefits not specifically provided by
this Plan, or in any manner modify the Corporation’s right to establish, modify,
amend or terminate any profit sharing, retirement or other benefit plans.
9.
WISCONSIN CONTRACT

This Agreement reflects an Award made in Wisconsin and shall be construed under
the laws of that state without regard to the conflict of laws provision of any
jurisdiction.
To accept this grant, Restricted Stock Unit Agreement and other linked
materials, please logon with your user name and password to
www.etrade.com/stockplans and select the Stock Options page. This grant will be
listed at the bottom of all prior grants and will be labeled in the status
column as "Requires Acceptance." Clicking on this link will take you to the
Grant Acceptance page, which will allow you to view and print (recommended) all
applicable documents related to this grant. To accept the grant and all
applicable documents you will type in your password and click accept. By
accepting this grant online, you acknowledge and accept this grant and the terms
and conditions. You also acknowledge receipt of this Restricted Stock Unit
Agreement, a copy of the Plan, and a copy of the Insider Trading Policy. If this
grant is not accepted online within 30 days from the grant date of this
Restricted Stock Unit Agreement, this Award will be deemed refused and may be
withdrawn.
PLEXUS CORP.


By:/s/_____________________

    



